Election/Restrictions
This application is in condition for allowance except for the presence of claims 3 and 4 directed to a method of manufacturing a fuel cell (Group II) non-elected without traverse.  Accordingly, claims 3 and 4 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 3 and 4

Allowable Subject Matter

Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Ishida (US 2019/0131633) is the closest prior art of record. However, Ishida is silent to wherein, “the sealing portion is a part of the insulation sheet” as recited within amended claim 1. To further explain, the presents of the insulating sheet is not novel and can be seen Ishida (figures 2 #46, discussed throughout). However, it is not just that the sealing portion is part of the insulation sheet, but, once the claim requires the sealing portion part of the insulation sheet, then the previous location of the sealing portion as claimed is also required, i.e. “the first gasket, the sealing portion, and the second gasket are placed in order of the first gasket, the sealing portion and the second gasket from the first manifold toward the second manifold between the first manifold and the second manifold.” Thus, the claimed structural requirement as a whole is non-obvious over the prior art. Thus, the instant claimed invention is deemed novel and non-obvious contributing to the advancement of the art of fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724